FRUGÉ, Judge.
This is a suit arising out of an automobile accident which occurred on the night of March 23, 1962, on U. S. Highway 165 near Tullos, Louisiana.
Plaintiffs, Mr. and Mrs. Simon Maddoux, were proceeding north along Highway 165; *92Mrs. Maddoux was driving. Defendant Knox Bland was also proceeding north along Highway 165. Defendant Bland attempted to stop his automobile in an effort to avoid hitting some pigs which were in the highway. Plaintiffs’ vehicle collided into the rear of defendant’s vehicle, the right front portion of plaintiffs’ automobile striking the left rear portion of defendant’s vehicle. Thereafter plaintiffs brought suit against defendant Bland and his insurer for bodily injuries and special losses sustained as a result of the accident. Plaintiffs’ insurer, American General Insurance Co., joined as a party plaintiff against the defendants with respect to property damage. The original defendants reconvened for property damage to the Bland vehicle. The district court rendered a judgment for defendants dismissing plaintiffs’ demands and rendered a judgment in favor of defendants for property damage to the Bland vehicle. Plaintiff American General Insurance Co. has not appealed. Plaintiffs Mr. and Mrs. Maddoux appeal from the judgment of the district court.
The only witnesses were plaintiffs and defendant Bland.
Plaintiffs’ version of the facts surrounding the accident is as follows: Plaintiffs were driving along Highway 165 in a northerly direction. Defendant’s car was behind them. Defendant’s car had only one light. Then the defendant’s car started to pass them and about the same time they saw some pigs in the highway. The defendant suddenly turned into the righthand lane in front of plaintiff and applied his brakes abruptly. Defendant’s brake lights were not working. Plaintiff Mrs. Mad-doux immediately applied her brakes but was unable to avoid hitting defendant’s vehicle. After swerving to the left, the right front of her vehicle hit the left rear of defendant’s car.
Defendant’s version of the accident is as follows: He had not passed a car for a mile and a half prior to the accident. He was driving along about 55 or 60. A car was approaching him from the north, so he dimmed his lights. After the car passed he put on his bright lights and saw some pigs in the road. He began applying his brakes and, without knowing why, he was suddenly hit from the rear by plaintiffs.
The trial judge, after noting that the evidence was conflicting, accepted the version of the accident as set forth by the defendant. It is a rale of appellate review that an appellate court will reverse a trial court on a finding of fact only if the trial court has committed manifest error. Our reading of the record draws us to the conclusion that the trial judge did not commit manifest error in the case before us. We therefore affirm his judgment.
For the foregoing reasons the judgment of the district court is affirmed. Appellants are assessed costs of this appeal.
Affirmed.